C. A. 5th Cir. Motion of Public Utilities Commission of California et al. for leave to file a brief as amici curiae in Nos. 81-1889, 81-1958, and 81-2042 granted. Motion of Associated Gas Distributors for leave to file a brief as amicus curiae in No. 81-1889 granted. Motions of National Rural Electric Cooperative Association and Edmund G. Brown, Jr., Governor of California, for leave to file briefs as amici curiae granted. Certio-rari granted, cases consolidated, and a total of one hour allotted for oral argument. Reported below: 664 F. 2d 530.